EXHIBIT 10.1
 
PROMISSORY NOTE


$686,944.76
Los Angeles, California
 
February 8, 2006

 
FOR VALUE RECEIVED, Automotive Services Group, LLC (the “Maker”), an Alabama
limited liability company having an address at Post Office Box
130836,Birmingham, Alabama 35213 HEREBY PROMISES TO PAY to the order of Ault
Glazer Bodnar Acquisition Fund, LLC, a Delaware limited liability company having
an address at 1800 Century Park East, Suite 200, Los Angeles, CA 90067 (the
“Noteholder”), the principal sum of six hundred eighty six thousand nine hundred
forty four dollars and seventy six cents ($686,944.76) plus accrued interest
thereon in lawful money of the United States on April 10, 2006 (the “Maturity
Date”) or within thirty (30) days thereafter (the “Extended Maturity Date”).


The following is a statement of the other terms and conditions to which this
promissory note (the “Note”) is subject and to which the Noteholder by the
acceptance of this Note agrees:
 
1.  Term.  This Note shall commence on the date hereof and shall continue for a
period of sixty (60) days. This Note may be automatically extended by the Maker
on written notice to the Noteholder an additional thirty (30) days becoming due
on May 10, 2006, the Extended Maturity Date.
 
2. Interest Rate. Maker further promises to pay interest on the unpaid principal
balance hereof at the rate of ten percent (10%) per annum, such interest to be
paid on the first day of each calendar month, commencing March 1, 2006, by way
of a check, cash or wire transfer. Interest shall commence accruing on the issue
date and shall be calculated on the basis of a 365-day year and actual days
elapsed. In no event shall the interest charged hereunder exceed the maximum
permitted under the laws of the State of California. However, in the event of a
breach of any provision of this Note, the interest rate shall increase to a per
annum rate equal to fifteen percent (15%) per annum.
 
3. Prepayment.  The Maker shall have the right, at any time, to prepay without
penalty, in whole or in part, the unpaid principal and interest due on this Note
as of the date of such prepayment; provided, however, the Maker shall provide
the Noteholder two days’ written notice.
 
4. Application of Payments to Principal and Interest.  All payments made
pursuant to this Note shall first be applied to accrued but unpaid interest then
outstanding, and then to principal, and interest shall thereupon cease to accrue
upon the principal amount so paid.
 
5. No Usury. Notwithstanding any provision of this Note to the contrary, the
rate of interest charged by the Noteholder to the Maker in connection with this
Note shall not exceed the maximum rate permitted by applicable law. To the
extent that any interest otherwise paid or payable by the Maker to the
Noteholder shall have been finally adjudicated to exceed the maximum amount
permitted by applicable law, such interest shall be retroactively deemed to have
been a required repayment of principal (and any such amount paid in excess of
the outstanding principal amount shall be promptly returned to the Maker).
 
 
 

--------------------------------------------------------------------------------

 
 
6. Default Provisions. In the event this Note shall be in default, and placed
with an attorney for collection, then the Maker agrees to pay all reasonable
attorney fees and costs of collection.
 
7. Assignment. The Noteholder may not assign either the right to receive payment
under this Note, or any other right conferred upon the Noteholder under the
terms hereof to any other party without the consent of the Maker. Any transferee
or transferees of this Note, by their acceptance hereof, agree to assume the
obligations of the holder of this Note as set forth herein, and shall be deemed
to be the “Noteholder” for all purposes hereunder.
 
8. Entire Agreement. This Note contains the entire understanding between the
Maker and the Noteholder (the “Parties”) with respect to this Note and
supersedes any prior written or oral agreement between them respecting the
subject matter hereof. The Maker hereby irrevocably consents to the jurisdiction
of the state and federal courts in California in connection with any action or
proceeding arising out of or relating to this Note. If any term or provision of
this Note shall be held invalid, illegal or unenforceable, the validity of all
other terms and provisions hereof shall in no way be affected thereby.
 
9. Governing Law. In the event of any litigation with respect to the obligations
evidenced by this Note, the Maker waives the right to a trial by jury and all
rights of set-off and rights to interpose permissive counterclaims and
cross-claims. This Note shall be governed by and construed in accordance with
the laws of the State of California and shall be binding upon the successors,
assigns, heirs, administrators and executors of the Maker and inure to the
benefit of the Payee, his successors, endorsees, assigns, heirs, administrators
and executors.
 
10. Security for Loan. This Note is secured by a Real Estate Mortgage executed
by Maker concurrently herewith, encumbering real property (the “Property”) in
Birmingham, Alabama, known as the Birmingham property and as more fully
described in the Real Estate Mortgage.
 
11. Additional Security; Grant of Security Interest. As additional security for
the prompt and complete payment and performance of this Note when due, whether
at the stated maturity, by acceleration or otherwise, the Maker hereby grants to
the Noteholder a security interest in all personal property and fixtures located
at the Property. Upon repayment of this Note, the Noteholder shall release the
aforesaid security interest in the Property.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
specified above.


MAKER:


AUTOMOTIVE SERVICES GROUP, LLC




/s/ D W Grimsley

--------------------------------------------------------------------------------

Darrell W. Grimsley
Manager




NOTEHOLDER:


AULT GLAZER BODNAR ACQUISITION FUND, LLC
 

By:
Ault Glazer Bodnar & Company Investment

Management, LLC, managing member
 

By:
Ault Glazer Bodnar & Company, Inc.,

Managing Member of Ault Glazer Bodnar & Company
Investment Management, LLC
 
/s/ Milton Ault

--------------------------------------------------------------------------------

Milton “Todd” Ault III
Chief Executive Officer, President and Chairman

               

--------------------------------------------------------------------------------














 

